 1   Cheryl Johnson-Hartwell (SBN 221063)
     E-mail: cjohnson-hartwell@bwslaw.com
 2   Paloma P. Peracchio (SBN 259034)
     E-mail: pperacchio@bwslaw.com
 3   Lindsay M. Samuel (SBN 320075)
     E-mail: lsamuel@bwslaw.com
 4   BURKE, WILLIAMS & SORENSEN, LLP
     444 South Flower Street, Suite 2400
 5   Los Angeles, CA 90071-2953
     Tel: 213.236.0600       Fax: 213.236.2700
 6
     Attorneys for Defendant WALMART INC.
 7

 8   Donald Potter (SBN 192735)
     dp@donpotterlaw.com
 9   LAW OFFICE OF DONALD POTTER
10   690 East Green Street, Suite 102
     Pasadena, California 91101
11   Telephone: 626.744.1555
12   Facsimile: 626.389.0592
13   Attorneys for Plaintiff,
14   DERRIK DIAMOND, an individual
15                       UNITED STATES DISTRICT COURT
16                      EASTERN DISTRICT OF CALIFORNIA
17

18   DERRIK DIAMOND, an individual,         Case No. 1:19-cv-00857-LJO-JLT
19                 Plaintiff,
20         v.                               STIPULATED PROTECTIVE
                                            ORDER
21   WALMART INC., a corporation,
     and DOES 1 to 20, inclusive
22
                   Defendant.
23

24   ///
25   ///
26
     ///
27
     ///
28
                                           -1-
                                STIPULATED PROTECTIVE ORDER
 1   1.     PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11

12   2.     GOOD CAUSE STATEMENT
13          This action is likely to involve commercial, financial, and/or proprietary
14   information for which special protection from public disclosure and from use for
15   any purpose other than prosecution of this action is warranted. Such confidential
16   and proprietary materials and information consist of, among other things,
17   confidential business or financial information, information regarding confidential
18   business practices, or other confidential research, development, or commercial
19   information (including information implicating privacy rights of third parties),
20   information otherwise generally unavailable to the public, or which may be
21   privileged or otherwise protected from disclosure under state or federal statutes,
22   court rules, case decisions, or common law. Accordingly, to expedite the flow of
23   information, to facilitate the prompt resolution of disputes over confidentiality of
24   discovery materials, to adequately protect information the parties are entitled to
25   keep confidential, to ensure that the parties are permitted reasonable necessary uses
26   of such material in preparation for and in the conduct of trial, to address their
27   handling at the end of the litigation, and serve the ends of justice, a protective order
28   for such information is justified in this matter. It is the intent of the parties that
                                                  -2-
                                    STIPULATED PROTECTIVE ORDER
 1   information will not be designated as confidential for tactical reasons and that
 2   nothing be so designated without a good faith belief that it has been maintained in a
 3   confidential, non-public manner, and there is good cause why it should not be part
 4   of the public record of this case.
 5

 6   3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 7         The parties further acknowledge, as set forth in Section 14.3, below, that this
 8   Stipulated Protective Order does not entitle them to file confidential information
 9   under seal; Civil Local Rule 141 sets forth the procedures that must be followed
10   and the standards that will be applied when a party seeks permission from the court
11   to file material under seal. There is a strong presumption that the public has a right
12   of access to judicial proceedings and records in civil cases. In connection with non-
13   dispositive motions, good cause must be shown to support a filing under seal. See
14   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
15   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
16   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
17   stipulated protective orders require good cause showing), and a specific showing of
18   good cause or compelling reasons with proper evidentiary support and legal
19   justification, must be made with respect to Protected Material that a party seeks to
20   file under seal. The parties’ mere designation of Disclosure or Discovery Material
21   as CONFIDENTIAL does not— without the submission of competent evidence by
22   declaration, establishing that the material sought to be filed under seal qualifies as
23   confidential, privileged, or otherwise protectable—constitute good cause.
24         Further, if a party requests sealing related to a dispositive motion or trial,
25   then compelling reasons, not only good cause, for the sealing must be shown, and
26   the relief sought shall be narrowly tailored to serve the specific interest to be
27   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
28   2010). For each item or type of information, document, or thing sought to be filed
                                                -3-
                                   STIPULATED PROTECTIVE ORDER
 1   or introduced under seal, the party seeking protection must articulate compelling
 2   reasons, supported by specific facts and legal justification, for the requested sealing
 3   order. Again, competent evidence supporting the application to file documents
 4   under seal must be provided by declaration. Any document that is not confidential,
 5   privileged, or otherwise protectable in its entirety will not be filed under seal if the
 6   confidential portions can be redacted. If documents can be redacted, then a redacted
 7   version for public viewing, omitting only the confidential, privileged, or otherwise
 8   protectable portions of the document, shall be filed. Any application that seeks to
 9   file documents under seal in their entirety should include an explanation of why
10   redaction is not feasible.
11

12   4.    DEFINITIONS
13         4.1    Action: refers to the Complaint for Damages filed by Plaintiff against
14   Walmart Inc. on May 13, 2019 in the Superior Court of California, County of Kern,
15   Case No. BCV-19-101292, and subsequently removed to the United States District
16   Court for the Eastern District of California, Case No. 1:19-cv-00857-LJO-JLT.
17         4.2    Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19         4.3    “CONFIDENTIAL” Information or Items: Materialsor information
20   (including, but not limited to: contracts; non-public compilations of retail prices;
21   vendor agreements; materials containing nonpublic research and development data;
22   (including, but not limited to, ones containing cost data, pricing formulas, inventory
23   management programs, other sales or business information not known to the
24   public); information obtained from a non-party pursuant to a non-disclosure
25   agreement; and customer-related protected data) containing any privileged,
26   confidential, or nonpublic information, including, but not limited to, trade secrets,
27   research, design, development, financial, technical, marketing, planning, personal
28   information entitled to privacy, or commercial information if they qualify for
                                                -4-
                                   STIPULATED PROTECTIVE ORDER
 1   protection under Federal Rules of Civil Procedure and any applicable case law
 2   interpreting those rules, and as specified above in the Good Cause Statement;
 3          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 4   their support staff).
 5          4.5    Designating Party: a Party or Non-Party that designates information or
 6   items that it produces in disclosures or in responses to discovery as
 7   “CONFIDENTIAL.”
 8          4.6    Disclosure or Discovery Material: all items or information, regardless
 9   of the medium or manner in which it is generated, stored, or maintained (including,
10   among other things, testimony, transcripts, and tangible things), that are produced
11   or generated in disclosures or responses to discovery in this matter.
12          4.7    Expert: a person with specialized knowledge or experience in a matter
13   pertinent to the litigation who has been retained by a Party or its counsel to serve as
14   an expert witness or as a consultant in this Action.
15          4.8    House Counsel: attorneys who are employees of a party to this Action.
16   House Counsel does not include Outside Counsel of Record or any other outside
17   counsel.
18          4.9    Non-Party: any natural person, partnership, corporation, association, or
19   other legal entity not named as a Party to this action.
20          4.10 Outside Counsel of Record: attorneys who are not employees of a
21   party to this Action but are retained to represent or advise a party to this Action and
22   have appeared in this Action on behalf of that party or are affiliated with a law firm
23   which has appeared on behalf of that party, and includes support staff.
24          4.11 Party: any party to this Action, including all of its officers, directors,
25   employees, consultants, retained experts, and Outside Counsel of Record (and their
26   support staffs).
27          4.12 Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this Action.
                                                -5-
                                   STIPULATED PROTECTIVE ORDER
 1         4.13 Professional Vendors: persons or entities that provide litigation
 2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4   and their employees and subcontractors.
 5         4.14 Protected Material: any Disclosure or Discovery Material that is
 6   designated as “CONFIDENTIAL.”
 7         4.15 Receiving Party: a Party that receives Disclosure or Discovery
 8   Material from a Producing Party.
 9

10   5.    SCOPE
11         The protections conferred by this Stipulation and Order cover not only
12   Protected Material (as defined above), but also (1) any information copied or
13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
14   compilations of Protected Material; and (3) any testimony, conversations, or
15   presentations by Parties or their Counsel that might reveal Protected Material.
16         Any use of Protected Material at trial shall be governed by the orders of the
17   trial judge. This Order does not govern the use of Protected Material at trial.
18

19   6.    DURATION
20          Once a case proceeds to trial, information that was designated as
21   CONFIDENTIAL or maintained pursuant to this protective order used or
22   introduced as an exhibit at trial becomes public and will be presumptively available
23   to all members of the public, including the press, unless compelling reasons
24   supported by specific factual findings to proceed otherwise are made to the trial
25   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
26   “good cause” showing for sealing documents produced in discovery from
27   “compelling reasons” standard when merits-related documents are part of court
28   record). Accordingly, the terms of this protective order do not extend beyond the
                                               -6-
                                  STIPULATED PROTECTIVE ORDER
 1   commencement of the trial.
 2

 3   7.    DESIGNATING PROTECTED MATERIAL
 4         7.1    Exercise of Restraint and Care in Designating Material for Protection.
 5   Each Party or Non-Party that designates information or items for protection under
 6   this Order must take care to limit any such designation to specific material that
 7   qualifies under the appropriate standards. The Designating Party must designate for
 8   protection only those parts of material, documents, items, or oral or written
 9   communications that qualify so that other portions of the material, documents,
10   items, or communications for which protection is not warranted are not swept
11   unjustifiably within the ambit of this Order.
12         Mass, indiscriminate, or routinized designations are prohibited. Designations
13   that are shown to be clearly unjustified or that have been made for an improper
14   purpose (e.g., to unnecessarily encumber the case development process or to
15   impose unnecessary expenses and burdens on other parties) may expose the
16   Designating Party to sanctions.
17         If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, that Designating Party must
19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
20         7.2    Manner and Timing of Designations. Except as otherwise provided in
21   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23   under this Order must be clearly so designated before the material is disclosed or
24   produced.
25         Designation in conformity with this Order requires:
26                (a)    for information in documentary form (e.g., paper or electronic
27   documents, but excluding transcripts of depositions or other pretrial or trial
28   proceedings), that the Producing Party affix at a minimum, the legend
                                               -7-
                                  STIPULATED PROTECTIVE ORDER
 1   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 2   contains protected material. If only a portion or portions of the material on a page
 3   qualifies for protection, the Producing Party also must clearly identify the protected
 4   portion(s) (e.g., by making appropriate markings in the margins).
 5         A Party or Non-Party that makes original documents available for inspection
 6   need not designate them for protection until after the inspecting Party has indicated
 7   which documents it would like copied and produced. During the inspection and
 8   before the designation, all of the material made available for inspection shall be
 9   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
10   documents it wants copied and produced, the Producing Party must determine
11   which documents, or portions thereof, qualify for protection under this Order. Then,
12   before producing the specified documents, the Producing Party must affix the
13   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
14   portion or portions of the material on a page qualifies for protection, the Producing
15   Party also must clearly identify the protected portion(s) (e.g., by making
16   appropriate markings in the margins).
17                (b)    for testimony given in depositions that the Designating Party
18   identify the Disclosure or Discovery Material on the record, before the close of the
19   deposition all protected testimony.
20                (c)    for information produced in some form other than documentary
21   and for any other tangible items, that the Producing Party affix in a prominent place
22   on the exterior of the container or containers in which the information is stored the
23   legend “CONFIDENTIAL.” If only a portion or portions of the information
24   warrants protection, the Producing Party, to the extent practicable, shall identify the
25   protected portion(s).
26         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
27   failure to designate qualified information or items does not, standing alone, waive
28   the Designating Party’s right to secure protection under this Order for such
                                               -8-
                                  STIPULATED PROTECTIVE ORDER
 1   material. Upon timely correction of a designation, the Receiving Party must make
 2   reasonable efforts to assure that the material is treated in accordance with the
 3   provisions of this Order.
 4

 5   8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6         8.1    Timing of Challenges. Any Party or Non-Party may challenge a
 7   designation of confidentiality at any time that is consistent with the Court’s
 8   Scheduling Order.
 9         8.2    Meet and Confer. The Challenging Party shall initiate the conferring
10   and discovery disagreement process under Local Rule 251.
11         8.3    The burden of persuasion in any such challenge proceeding shall be on
12   the Designating Party. Frivolous challenges, and those made for an improper
13   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14   parties) may expose the Challenging Party to sanctions. Unless the Designating
15   Party has waived or withdrawn the confidentiality designation, all parties shall
16   continue to afford the material in question the level of protection to which it is
17   entitled under the Producing Party’s designation until the Court rules on the
18   challenge.
19

20   9.    ACCESS TO AND USE OF PROTECTED MATERIAL
21         9.1    Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending, or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under the
25   conditions described in this Order. When the Action has been terminated, a
26   Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28         Protected Material must be stored and maintained by a Receiving Party at a
                                                -9-
                                  STIPULATED PROTECTIVE ORDER
 1   location and in a secure manner that ensures that access is limited to the persons
 2   authorized under this Order.
 3         9.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 4   otherwise ordered by the court or permitted in writing by the Designating Party, a
 5   Receiving Party may disclose any information or item designated
 6   “CONFIDENTIAL” only to:
 7                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
 8   as well as employees of said Outside Counsel of Record to whom it is reasonably
 9   necessary to disclose the information for this Action;
10                  (b)   the officers, directors, and employees (including House
11   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
12   Action, and who have signed the “Acknowledgement and Agreement to Be Bound”
13   (Exhibit A);
14                  (c)   Experts (as defined in this Order) of the Receiving Party to
15   whom disclosure is reasonably necessary for this Action and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                  (d)   the court and its personnel;
18                  (e)   court reporters and their staff;
19                  (f)   professional jury or trial consultants, mock jurors, and
20   Professional Vendors to whom disclosure is reasonably necessary for this Action
21   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
22   A);
23                  (g)   the author or recipient of a document containing the information
24   or a custodian or other person who otherwise possessed or knew the information;
25                  (h)   during their depositions, witnesses, and attorneys for witnesses,
26   in the Action to whom disclosure is reasonably necessary provided, and who have
27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
28   otherwise agreed by the Designating Party or ordered by the court. Pages of
                                                - 10 -
                                    STIPULATED PROTECTIVE ORDER
 1   transcribed deposition testimony or exhibits to depositions that reveal Protected
 2   Material may be separately bound by the court reporter and may not be disclosed to
 3   anyone except as permitted under this Stipulated Protective Order; and
 4                  (i)   any mediator or settlement officer, and their supporting
 5   personnel, mutually agreed upon by any of the parties engaged in settlement
 6   discussions.
 7

 8   10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9   IN OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL,” that Party must:
13                  (a)   promptly notify in writing the Designating Party. Such
14   notification shall include a copy of the subpoena or court order;
15                  (b)   promptly notify in writing the party who caused the subpoena or
16   order to issue in the other litigation that some or all of the material covered by the
17   subpoena or order is subject to this Protective Order. Such notification shall include
18   a copy of this Stipulated Protective Order; and
19                  (c)   cooperate with respect to all reasonable procedures sought to be
20   pursued by the Designating Party whose Protected Material may be affected.
21         If the Designating Party timely seeks a protective order, the Party served with
22   the subpoena or court order shall not produce any information designated in this
23   action as “CONFIDENTIAL” before a determination by the court from which the
24   subpoena or order issued, unless the Party has obtained the Designating Party’s
25   permission. The Designating Party shall bear the burden and expense of seeking
26   protection in that court of its confidential material and nothing in these provisions
27   should be construed as authorizing or encouraging a Receiving Party in this Action
28   to disobey a lawful directive from another court.
                                               - 11 -
                                   STIPULATED PROTECTIVE ORDER
 1

 2   11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 3   PRODUCED IN THIS LITIGATION
 4                (a)   The terms of this Order are applicable to information produced
 5   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
 6   information produced by Non-Parties in connection with this litigation is protected
 7   by the remedies and relief provided by this Order. Nothing in these provisions
 8   should be construed as prohibiting a Non-Party from seeking additional protections.
 9                (b)   In the event that a Party is required, by a valid discovery
10   request, to produce a Non-Party’s confidential information in its possession, and the
11   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
12   10 confidential information, then the Party shall:
13                      (1)    promptly notify in writing the Requesting Party and the
14   Non-Party that some or all of the information requested is subject to a
15   confidentiality agreement with a Non-Party;
16                      (2)    promptly provide the Non-Party with a copy of the
17   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
18   reasonably specific description of the information requested; and
19                      (3)    make the information requested available for inspection
20   by the Non-Party, if requested.
21                (c)   If the Non-Party fails to seek a protective order from this court
22   within 14 days of receiving the notice and accompanying information, the
23   Receiving Party may produce the Non-Party’s confidential information responsive
24   to the discovery request. If the Non-Party timely seeks a protective order, the
25   Receiving Party shall not produce any information in its possession or control that
26   is subject to the confidentiality agreement with the Non-Party before a
27   determination by the court. Absent a court order to the contrary, the Non-Party shall
28   bear the burden and expense of seeking protection in this court of its Protected
                                              - 12 -
                                  STIPULATED PROTECTIVE ORDER
 1   Material.
 2

 3   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5   Protected Material to any person or in any circumstance not authorized under this
 6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 7   writing the Designating Party of the unauthorized disclosures, (b) use its best
 8   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 9   person or persons to whom unauthorized disclosures were made of all the terms of
10   this Order, and (d) request such person or persons to execute the “Acknowledgment
11   and Agreement to Be Bound” that is attached hereto as Exhibit A.
12

13   13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14   PROTECTED MATERIAL
15         When a Producing Party gives notice to Receiving Parties that certain
16   inadvertently produced material is subject to a claim of privilege or other
17   protection, the obligations of the Receiving Parties are those set forth in Federal
18   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
19   whatever procedure may be established in an e-discovery order that provides for
20   production without prior privilege review. Pursuant to Federal Rule of Evidence
21   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
22   of a communication or information covered by the attorney-client privilege or work
23   product protection, the parties may incorporate their agreement in the stipulated
24   protective order submitted to the court.
25

26   14.   MISCELLANEOUS
27         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
28   person to seek its modification by the Court in the future.
                                                - 13 -
                                  STIPULATED PROTECTIVE ORDER
 1         14.2 Right to Assert Other Objections. By stipulating to the entry of this
 2   Protective Order no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in
 4   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 5   any ground to use in evidence of any of the material covered by this Protective
 6   Order.
 7         14.3 Filing Protected Material. A Party that seeks to file under seal any
 8   Protected Material must comply with Local Rule 141. Protected Material may only
 9   be filed under seal pursuant to a court order authorizing the sealing of the specific
10   Protected Material at issue. If a Party's request to file Protected Material under seal
11   is denied by the court, then the Receiving Party may file the information in the
12   public record unless otherwise instructed by the court.
13

14   15.   FINAL DISPOSITION
15         After the final disposition of this Action, as defined in paragraph 4, within 60
16   days of a written request by the Designating Party, each Receiving Party must
17   return all Protected Material to the Producing Party or destroy such material. As
18   used in this subdivision, “all Protected Material” includes all copies, abstracts,
19   compilations, summaries, and any other format reproducing or capturing any of the
20   Protected Material. Whether the Protected Material is returned or destroyed, the
21   Receiving Party must submit a written certification to the Producing Party (and, if
22   not the same person or entity, to the Designating Party) by the 60 day deadline that
23   (1) identifies (by category, where appropriate) all the Protected Material that was
24   returned or destroyed and (2)affirms that the Receiving Party has not retained any
25   copies, abstracts, compilations, summaries or any other format reproducing or
26   capturing any of the Protected Material. Notwithstanding this provision, Counsel
27   are entitled to retain an archival copy of all pleadings, motion papers, trial,
28   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                - 14 -
                                   STIPULATED PROTECTIVE ORDER
 1   and trial exhibits, expert reports, attorney work product, and consultant and expert
 2   work product, even if such materials contain Protected Material. Any such archival
 3   copies that contain or constitute Protected Material remain subject to this Protective
 4   Order as set forth in Section 4 (DURATION).
 5

 6   16.      Any violation of this Order may be punished by any and all appropriate
 7   measures including, without limitation, contempt proceedings and/or monetary
 8   sanctions.
 9
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10

11
     DATE: September 9, 2019                 LAW OFFICE OF DONALD POTTER
12

13                                           __Donald Potter_/s/_________
14
                                                  Donald Potter
                                                  Attorneys for Plaintiff
15                                                DERRIK DIAMOND, an
16                                                individual

17   DATE: September 9, 2019                 BURKE, WILLIAMS & SORENSEN, LLP
18
                                             __Paloma P. Peracchio /s/____
19                                                 Cheryl Johnson-Hartwell
20                                                 Paloma P. Peracchio
                                                   Lindsay M. Samuel
21                                                 Attorney for Defendant
22                                                 WALMART INC.

23

24   IT IS SO ORDERED.

25         Dated:   September 9, 2019                   /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
26
27

28
                                               - 15 -
                                   STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Derrik Diamond v. Walmart Inc., Case No. 1:19-CV-00857-
 8   LJO-JLT. I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is
12   subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Eastern District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint ____________________ [print or type
18   full name] of _____________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________
25   Signature: __________________________________
26
27

28
                                               - 16 -
                                  STIPULATED PROTECTIVE ORDER
